Citation Nr: 1402387	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for constipation as secondary to service-connected PTSD and residuals of throat and nose cancer.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for constipation and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD symptoms impair his occupation and social life with decrease in work efficiency and intermittent periods of inability to perform tasks.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent disability for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is awarding an initial rating of 30 percent and is remanding for further development and consideration of any higher rating for PTSD and service connection for constipation, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 at this time and the Veteran will not be prejudiced by this decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all of a claimant's symptoms that affect the level of occupational and social impairment, including, if applicable, those in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The Veteran is competent to report symptoms of his PTSD, which are observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible in this regard as his statements are detailed, internally consistent, and consistent with medical records.

The Veteran's PTSD symptoms merit a 30 percent disability rating.  He has reported flashbacks, nightmares, and sleep problems.  See Claim January 2010.  During the January 2011 VA examination, he reported having no social relationships outside his family.  The January 2011 VA examiner recorded nightmares, avoidance, sleep issues, and irritability.  The Veteran had been employed for over 20 years prior to stopping work due to an accident unrelated to PTSD.  He mentioned getting into arguments with his superiors at work.  See  VA Examination January 2011.  A private psychologist reported that the Veteran reexperiences events a significant amount of his waking hours, has insomnia, and severe irritability with episodes of rage.  See Letter from Dr. MC March 2011.  However, he also noted that the Veteran often appeared likeable, friendly, and positive.  See id.  The private psychologist opined that the Veteran was unable to work due to trauma from his work accident, but the condition was exacerbated by his service-related PTSD.

Based on the foregoing, the Veteran's PTSD symptoms impair his occupational and social life with occasional decreased efficiency and intermittent periods of inability to perform tasks.  His reexperiencing, sleep trouble, and irritability interfere with his productivity.  However, he has been employed in the same job for over 20 years.  His PTSD symptoms prevent him from interacting socially with people outside his immediate family but have not harmed his immediate relationships.  Overall, his PTSD symptoms interfere with his life to the degree of 30 percent disability.  

Staged ratings are not deemed appropriate at this time because the Veteran's symptoms merit at least a 30 percent rating for the entire period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

For the above reasons, the Veteran's PTSD warrants a 30 percent disability rating.  See 38 C.F.R. § 4.150.  The Board will defer from a finding as to whether a rating in excess of 30 percent is warranted, as further development is required in this regard, as addressed in the Remand below.


ORDER

An initial disability rating of 30 percent for PTSD is granted.


REMAND

Additional medical evidence is required to assist the Veteran with his claims of service connection for constipation and a higher initial rating for PTSD in excess of 30 percent.  First, the Veteran claims that his constipation is secondary to his service-connected PTSD.  In support of his claim, the Veteran submitted medical research on the connection between PTSD and physical ailments, such as gastrointestinal disorders.  The VA examiner in January 2011 did not provide sufficient rationale for her opinion on this point and was not able to consider this medical research as the Veteran submitted this after the January 2011 examination.  As such, an additional opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Next, the Veteran has been receiving treatment from a private psychologist, Dr. MC.  VA should make reasonable attempts to obtain the records from that treatment.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Further, a comparison of the letter from Dr. MC and the VA examination suggests that the Veteran's condition has worsened since the VA examination in January 2011.  As such, a new examination is necessary to assess the current level of his PTSD.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical records pertinent to the Veteran's claims.

2.  After obtaining appropriate authorization, make all reasonable attempts to obtain and associate with the claims file the treatment records from Dr. MC and/or his colleagues.  

3. After completing the above, forward the claims file to the January 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on any causal connection between the Veteran's constipation and service-connected PTSD.  The examiner should provide detailed rationale for any opinions given and consider the medical research provided by the Veteran on the link between PTSD and physical ailments and any effect stress, anxiety, or like symptoms could have on constipation.  The examiner should opine both whether it is at least as likely as not that PTSD caused the constipation disorder and also whether it aggravated (made permanently worse beyond its natural progression) such disorder.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If the requested opinion cannot be provided without resort to speculation, court cases require that examiners explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. Schedule the Veteran for a VA examination and forward the claims file to the examiner to measure and record the current condition of the Veteran's PTSD.  The examiner should review all medical records, particularly those from private mental health treatment.  The examiner should provide an opinion as to whether the Veteran's condition has been the same throughout or has worsened since the effective date of service connection and how and when (approximately) the worsening took place.  

5. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


